AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

Eastern District of Wisconsin

Joy G|oba| |nc. (n/k/a Komatsu Mininq Corp.)

 

Plain)fijjf
V.

Co|umbia Casua|ty Company et a|.

Case No. 18-CV-2034

 

Defendant

\./\./VVV

APPEARANCE OF COUNSEL

To:

The clerk of court and all parties of record

l arn admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant Arch |nsurance Company

 

Date: 03/05/2019

CaS€ 2218-CV-02034-LA

Michae| T. Skog|und

 

Attorney ’s signature

Michael T. Skoqlund - 6284010 (lL)

 

Printed name and bar number
BatesCarey LLP
191 N. Wacker, Suite 2400
Chicago, |L 60606

 

Address

mskog|und@batescarey.com

 

E-mail address

(312) 762-3100

 

Telephone number

(312) 762-3200

 

FAX number

Filed 03/05/19 Page 1 of 1 Document 7

